Citation Nr: 0109482	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to February 
1946.  

This appeal arises from a July 1998 rating decision in which 
the RO denied service connection for bilateral hearing loss, 
tinnitus, and PTSD.   

The Board of Veterans' Appeals (Board) notes that in his 
substantive appeal to the Board received in April 2000, the 
veteran requested a hearing before a Member of the Board at 
the RO.  In a subsequent letter from the veteran's wife, 
received in July 2000, it was stated that the veteran could 
not attend the hearing due to medical reasons.  As no request 
for rescheduling of the hearing has been received, the 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2000).


REMAND

The veteran contends, in essence, that he should receive 
service connection for bilateral hearing loss, tinnitus, and 
PTSD.  In particular he alleges that he has wartime service 
and was awarded the Asiatic Pacific Ribbon-Bronze Star, 
Victory Medal an American Campaign Medal as a result of his 
wartime service.

Following an initial review of the claims file, the Board of 
Veterans' Appeals (Board) finds that a remand of all three 
issues is warranted.

With regard to the veteran's claims for service connection 
for bilateral hearing loss and tinnitus a service entrance 
examination shows a whispered voice of 15/15 for both ears.  
The discharge examination revealed a rating of 15/15 for both 
whispered voice and spoken voice for both ears.  There were 
no findings, treatment, or diagnoses of  tinnitus.

The veteran underwent a VA audiology examination in June 
1998.  He provided a history of combat service during World 
War II and exposure to noise, artillery, and explosions.  He 
also reported experiencing tinnitus bilaterally with ringing 
and buzzing.  He stated that the tinnitus occurs three to 
four times a week and lasts 15-20 minutes.  Audiometric 
testing demonstrated hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
30
50
55
LEFT
15
15
35
35
35

Pure tone threshold levels averaged 39 decibels for the right 
ear and 30 decibels for the left ear.  Speech discrimination 
scores were 92 percent in the right ear and 92 percent in the 
left.  The summary of results was mild sloping to moderately 
severe sensorineural loss from 2000 Hertz to 8000 Hertz, 
bilaterally. 

Following the audiology examination, the veteran was afforded 
a VA ENT examination in June 1998.  Examination revealed a 
normal auricle, normal ear canal, and normal tympanic 
membrane bilaterally.  The external, middle, and inner ear 
were normal.  There was no tenderness over the mastoid and no 
clinical evidence of active disease in the external, middle, 
and inner ear.  The diagnoses included tinnitus by history 
and bilateral sensorineural hearing loss.

The evidence indicates that the veteran currently has 
bilateral hearing loss recognized as a disability for VA 
purposes, as defined by 38 C.F.R. § 3.385 (2000), and a 
history of tinnitus.  However, the RO denied the claims for 
service connection for hearing loss and tinnitus, as not well 
grounded, on the basis that there was no medical evidence of 
a nexus between either condition and service.

The Board notes, however, that Congress recently amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to reflect that VA has a duty to assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

As such, mindful of its duty to assist the veteran, the Board 
determines that further development on the issue of service 
connection for bilateral hearing loss and tinnitus is 
necessary.  Specifically, after obtaining all outstanding 
pertinent treatment records, the veteran should undergo 
appropriate VA examination to obtain a medical opinion as to 
the relationship, if any, between each of the claimed 
disabilities and his active military service.

With regard to the veteran's PTSD claim, the Board notes that 
service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2000).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 
38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki, 6 Vet. App. 
at 98.  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.
 
The veteran alleges that he has wartime service, however, the 
evidence in this appeal does not clearly establish that the 
veteran engaged in combat with the enemy.  Furthermore in an 
April 1998 PTSD questionnaire, the veteran provided stressors 
related to his claim for PTSD.  He stated that he was with 
the 6th Marine Division in Okinawa during the initial landing 
of the Tokyo bay area on August 30, 1945.  His dates of 
assignment were from May 1943 to February 1946.  He reported 
that he was exposed to firing and enemy air attacks from the 
Japanese.  On April 3, 1945, a Sergeant John Bason and PFC 
Ernest Kalena were killed in action.  He stated that he wakes 
up at night thinking about the war.  A review of the claims 
file reveals that the RO has not attempted to verify any of 
the veteran's alleged stressors or alleged involvement in 
combat.  Thus, verification of either the veteran's 
participation in combat (to which a purported stressor is 
related), or of the occurrence of his claimed in-service 
stressful experiences is necessary.  

The Board also notes that the veteran underwent a VA PTSD 
examination in June 1998 in which there was no diagnosis of a 
psychiatric disorder.  However, the Board notes that this 
examination was conducted without an attempt to verify any of 
the veteran's alleged stressors related to combat.  

Under these circumstances, the Board finds that the RO should 
attempt to verify the in-service stressful experiences 
described by the veteran in his April 1998 statement.  The RO 
should initially attempt to obtain any additional information 
from the veteran regarding those alleged in-service stressful 
events.  Moreover, since there is no legal requirement that 
such an event must be established only by official records, 
the veteran should also be invited to statements from former 
service comrades or others that establish the occurrence of 
his claimed in-service stressful experiences.  However, even 
if the veteran fails to provide additional information or 
evidence, the RO should undertake all necessary development 
to attempt to corroborate the specifically claimed events 
independently.  The Board would emphasize, however, that 
requiring corroboration of every detail, including the 
veteran's personal participation [in the claimed event(s)], 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  

Furthermore, if the RO determines that evidence has been 
received that corroborates the occurrence of claimed in-
service stressful experience(s), the veteran should undergo 
further psychiatric examination, as specified below, to 
determine whether, in light of the current diagnostic 
criteria, the veteran does, in fact, currently have PTSD as a 
result of such in-service stressful experience(s).  

Once again, with regard to the veteran's claim for service 
connection for PTSD, the RO is reminded of the VA's duty to 
assist a claimant in developing all evidence pertinent to a 
claim for benefits.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  With regard to the veteran's claims 
for service connection for bilateral 
hearing loss and tinnitus, the RO should 
ask the veteran to provide any 
information regarding any evidence of 
current or past treatment for hearing 
loss or tinnitus that has not already 
been made part of the record, and should 
assist him in obtaining such evidence.  
The veteran should be given the requisite 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder. 

2.  With regard to the veteran's claim 
for service connection for PTSD, the RO 
should contact the veteran and ask him to 
provide specific information concerning 
the claimed in-service stressful events 
that led to his PTSD that he outlined in 
his April 1998 statement.  Such 
information should include the dates and 
locations of the alleged events, as well 
as full names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  

3.  Unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experiences has been received, 
the RO should prepare a letter outlining 
the in-service stressful experiences 
described by the veteran in his April 
1998 statement, and should forward such 
letter, accompanied by copies of the 
veteran's DD Form 214, service personnel 
records, and all associated documents, to 
the United States Armed Services Center 
for Research of Unit Records (formerly, 
the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  That 
organization should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressful experiences.  The RO 
should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

4.  The RO should prepare a report 
detailing the nature of any combat 
actions (to which a purported stressor is 
related) or claimed stressor(s) deemed 
established by the record.  This report 
is then to be added to the claims file.  
If no combat action/claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development request in 
paragraph 5, below, and proceed with 
paragraph 6.  

5.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether a diagnosis 
of PTSD is valid, the examiner is 
instructed that only an event which has 
been corroborated may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include all examination 
findings, along with the complete for 
each opinion expressed and conclusion 
reached.

6.  The veteran should be afforded a VA 
ear, nose, and throat examination to 
determine the current nature and etiology 
of any current bilateral hearing loss and 
tinnitus.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated tests and studies 
(to include audiological evaluation) 
should be accomplished, and all clinical 
findings should be reported in detail.  
After examination of the veteran and 
consideration of his pertinent history, 
the physician should offer an opinion as 
to whether it is at least as likely as 
not that any current hearing loss and/or 
tinnitus is related to the veteran's 
active military service.  The typewritten 
report of examination must include all 
examination findings, along with the 
complete for each opinion expressed and 
conclusion reached.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss, tinnitus and PTSD on the basis of 
all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  With regard to the PTSD 
claim, the RO must render a specific 
finding as to whether the veteran engaged 
in combat with the enemy.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all 
matters and concerns noted in this 
REMAND.  

10.  If any of the determinations remains 
adverse to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




